Citation Nr: 1544294	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-45 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1975 to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A claim to reopen service connection for a low back disorder was received in October 2009.  

In January and September 2014, the Board remanded the issue on appeal for additional development.  As discussed in detail below, the Board is granting service connection for the lumbar spine disabilities, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar strain, degenerative disc disease, herniated discs, right sciatica, and lumbar spine arthritis.

2.  The Veteran was involved in an automobile accident in August 1978 and a truck accident in July 1979 during service.

3.  The Veteran's lumbar spine disabilities are causally related to the in-service motor vehicle accidents.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar strain, degenerative disc disease, herniated discs, right sciatica, and lumbar spine arthritis have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting service connection for the lumbar spine disabilities, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Lumbar Spine Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As adjudicated below, the Board is granting service connection for a lumbar spine disability based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R. § 3.307 (2015)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides actual questions of law or fact).

The Veteran essentially contends that he sustained a back injury during an automobile accident in service, which has resulted in the current back disabilities.  See October 2009 claim, May 2015 informal hearing presentation. 

First, the evidence of record demonstrates that the Veteran has current diagnosed lumbar strain, degenerative disc disease, herniated discs, right sciatica, and lumbar spine arthritis.  See January 2010 and January 2015 VA examination reports.  

Next, the evidence shows that the Veteran was involved in an automobile accident in August 1978 and a truck accident in July 1979 during service.  Service treatment records indicate that the Veteran was involved in an automobile accident in August 1978, when multiple lacerations were received to the eyelid, left chin area, and below left chin, as well as an abrasion on the knee from the truck tail gate.  X-ray results were negative for fracture.  Service treatment records show that the Veteran was also in a truck accident in service in July 1979, sustaining abrasions over the tibial surface, which were cleaned and dressed.  No fractures were reported by X-ray.  In an August 1979 report of medical history (in connection with service separation), the Veteran reported a history of back problems due to an unspecified accident.  Upon physical examination at service separation, the medical professional assessed that the leg and back conditions were resolving.  

The remaining question is whether there is evidence of a link between the current lumbar spine disabilities and the in-service motor vehicle accidents.  On the question of relationship of a current disability to service, with regard to the evidence weighing in favor of the claim, the Veteran submitted a claim for service connection for a back disorder in August 1979, the same month he was discharged from active duty, and was afforded a VA examination in October 1979.  There, the Veteran reported that he was in a car accident in service in August 1978 and sustained wounds on his face.  The Veteran also reported involvement in a truck accident in service in July 1979 when he sustained trauma to the back and right knee.  

At the time of October 1979 VA examination, the Veteran complained of "off and on" pain of the dorsal spine.  Upon physical examination in October 1979, the examiner noted moderate dorsolumbar spasm and mild dorsolumbar tenderness.  A diagnosis of residual trauma of the dorsolumbar region and myositis of the dorsolumbar paravertebral muscles was rendered.

A December 1981 VA treatment record reflects that the Veteran complained of back pain and reported that he had low back pain for years.  VA treatment records also reveal that in September 1988 the Veteran reported a history of low back pain, complained of low back pain, and there was tenderness to palpation in both sides of the lumbosacral spine.  The assessment was musculoskeletal pain.  

In a September 2015 Veterans Health Administration (VHA) medical opinion, a VHA doctor opined that it is at least as likely as not that the Veteran had a back disability with onset during service and was subsequently diagnosed immediately after service separation.  The VHA doctor noted that the Veteran was involved in multiple motor vehicle accidents that are clearly a source of injury than can result in chronic low back disability.  The VHA doctor noted that, since the in-service motor vehicle accidents, the Veteran has a well-documented string of examinations/treatment records that demonstrate continued chronic low back issues.  The VHA doctor opined that the Veteran's post-service injuries in 2006 and 2008 were likely aggravations of a chronic low back disability that began during service.

The September 2015 VHA doctor based this opinion on a thorough review of the medical records.  There is no evidence that the VHA doctor was unaware of the Veteran's history of back pain or misstated any relevant fact.  As such, the Board accords the September 2015 VHA medical opinion high probative weight.

The evidence weighing against the claims includes January 2010 and January 2015 VA examination reports.  In the September 2014 remand, the Board found the January 2010 VA examiner's opinion inadequate because it was speculative and based on an inaccurate factual basis.    

The January 2015 VA examiner opined that the lumbar spine disabilities are less likely as not related to service because there is no evidence of low back strain continuity or chronicity of symptoms until 2006 when the Veteran had low back trauma after picking up his clothes and when he had work-related trauma after service in 2008.  The Board also finds the January 2015 VA examiner's opinion inadequate because the examiner did not address or even mention the Veteran's post-service complaints of back pain from 1979 to 1988.  As such, the Board accords the January 2010 and January 2015 VA examination reports no probative weight.

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disabilities are causally related to the in-service motor vehicle accidents.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar strain, degenerative disc disease, herniated discs, right sciatica, and lumbar spine arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.


ORDER

Service connection for lumbar strain, degenerative disc disease, herniated discs, right sciatica, and lumbar spine arthritis is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


